The officer then moved for leave to amend his first return, by inserting an allegation that he could not conveniently find any one of the magistrates above enumerated; and to amend his second return, by stating that he committed Hart to jail by virtue of the execution ; and supported the motion by his own affidavit of the truth of the facts stated in the proposed amendments.
Hutchinson objected that the right of the petitioner to an immediate discharge could not now be affected by amendments of the officer’s returns.
But the Court allowed the amendments; and held, that if ■the debtor, on being carried before a magistrate, pursuant to St. 1855, c. 444, § 4, did not ask to be admitted to take the poor debtors’ oath, it was the duty of the magistrate to certify that fact, and the duty of the officer to commit him on the execution as it would have been before this statute. Prisoner remanded.